MEMORANDUM OPINION
BUSSEY, Judge.
Reford Wayne Davison, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Oklahoma County for the offense of Robbery with Firearms; his punishment was fixed at five years imprisonment, and from said judgment and sentence a timely appeal has been perfected to this Court.
Briefly stated, the evidence at the trial revealed that on February 12, 1969, the Hill Service Station in Oklahoma City was robbed. David Newman, an employee, testified that shortly before midnight the defendant entered the station, placed a gun at his back and robbed him. As the defendant drove away in a red Mustang, the witness was able to obtain the license tag number.
Gilbert Bruner, the operator of the station, went to the scene and discovered $105.00 was taken in the robbery.
Detective Berglan testified that after first advising the defendant of his constitutional rights, the defendant orally admitted robbing the service station. The trial court conducted evidentiary hearings, outside the presence of the jury, prior to testimony as to the identification of the defendant and as to the confession.
The defendant did not testify, nor was any evidence offered in his behalf.
We have carefully reviewed the entire record and observe that the evidence amply supports the verdict of the jury, the record is free of any error which would justify modification or reversal, the punishment is the minimum allowed by law, and for those reasons, the judgment and sentence appealed from is affirmed.
BRETT, P. J., and NIX, J., concur.